  Case 1:21-mc-00340-UNA Document 1 Filed 08/26/21 Page 1 of 2 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

SAINT-GOBAIN PERFORMANCE                         :
PLASTICS EUROPE,                                 :
                                                 :
       Plaintiff,                                :      Civil Action No.:      20-129 (RC)
                                                 :
       v.                                        :      Re Document Nos.:      43, 45
                                                 :
BOLIVARIAN REPUBLIC OF                           :
VENEZUELA,                                       :
                                                 :
       Defendant.                                :

                             ORDER AND FINAL JUDGMENT

       For the reasons stated in the Court’s Memorandum Opinion separately and

contemporaneously issued, Plaintiff’s Motion for Summary Judgment (ECF No. 43) is

GRANTED and Defendant’s Motion for Dismissal (ECF No. 45) is DENIED.

       It is FURTHER ORDERED that the Award rendered pursuant to the International

Convention on the Settlement of Investment Disputes between States and Nationals of Other

States (“ICSID Convention”) in Plaintiff’s favor and against Defendant, ECF No. 3-1, is,

pursuant to 22 U.S.C. § 1650(a), RECOGNIZED, ENTERED AND RECORDED as a

judgment by the Clerk of Court in the same way and with the same force and effect as if the

Award were a final judgment of a court of general jurisdiction in the United States.

       It is FURTHER ORDERED that, in accordance with the Award, Defendant shall pay

Plaintiff the amount equal to the pecuniary obligations of the Award, compromising (i) US$ 29.6

million as to the principal amount of compensation, in addition to US$ 4.8 million as pre-award

interest from May 15, 2010 through March 31, 2017, with further pre-award interest through

November 3, 2017 in the amount of US$ 542,189.80, and post- award interest at a rate of 2%

over the average 6-month U.S. Treasury bill rate, compounded annually; (ii) US$ 1,303,189.99
   Case 1:21-mc-00340-UNA Document 1 Filed 08/26/21 Page 2 of 2 PageID #: 2




as to the costs of the arbitration subject to post-award interest at a rate of 2% over the average 6-

month U.S. Treasury bill rate, compounded annually; and (iii) US$ 4,634,532.05 representing

two-thirds of Plaintiff’s legal fees and expenses, also subject to post-award interest through the

date of satisfaction of the Award at a rate of 2% over the average 6-month U.S. Treasury bill

rate, compounded annually.

       SO ORDERED.


Dated: February 1, 2021                                             RUDOLPH CONTRERAS
                                                                    United States District Judge




                                             ANGELA D. CAESAR, CLERK




                                                  2
